Per Curiam.
Plaintiff is a sales representative formerly employed by defendants; his suit for unpaid commissions resulted in a jury verdict in his favor in the amount of $10,000.
Defendants appeal alleging certain errors in the admission of exhibits and testimony. The evidence introduced dealt with plaintiff’s sales volume and the amount of commissions due. Prior to trial, and in the face of an order of the court, defendants refused to answer interrogatories on these very points.
In view of defendants’ recalcitrance, and the serious sanctions the court1 could have imposed pursuant to GrCR 1963, 313.2, we feel the trial court acted properly by allowing the plaintiff to iiitroduce the best evidence at his disposal.
Affirmed. Costs to plaintiff.